Exhibit 10.1
ASSIGNMENT AND FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This ASSIGNMENT AND FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) dated as of October 31, 2011 (the “Amendment
Effective Date”), is among COMSTOCK RESOURCES, INC. (the “Borrower”), the banks
named on the signature pages hereto (together with their respective successors
and assigns in such capacity, each as a “Lender”), and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).
PRELIMINARY STATEMENT
     A. The Borrower, the Administrative Agent, the Lenders and certain other
parties have entered into that certain Third Amended and Restated Credit
Agreement dated as of November 30, 2010 (as amended, restated, modified or
supplemented from time to time until the date hereof, the “Credit Agreement”).
     B. The Borrower has requested that the Administrative Agent and the Lenders
increase the Borrowing Base in respect of the Fall 2011 redetermination, as set
forth herein.
     C. BNP Paribas (the “Departing Lender”) has informed the Borrower and the
Administrative Agent that it wishes to sell and assign all of its respective
Commitment, outstanding Loans, outstanding L/C Obligations, and other rights and
obligations under the Credit Agreement and the other Loan Documents, such that
after giving effect thereto, it will cease to be a Lender.
     D. Each of the Lenders listed on Annex I hereto (each, an “Increasing
Lender”) has informed the Borrower and the Administrative Agent that it intends
to purchase and assume a portion of the Departing Lender’s Commitment,
outstanding Loans, outstanding L/C Obligations, and other rights and obligations
under the Credit Agreement and the other Loan Documents, such that, after giving
effect thereto, each Increasing Lender will have increased its respective
Commitment Amount and corresponding Percentage Share of the aggregate
outstanding Loans and L/C Obligations under the Credit Agreement to the
Commitment Amount and corresponding Percentage Share set forth on Annex II
attached hereto.
     E. The Borrower has requested that the Credit Agreement be amended and
modified to allow BOKF, NA dba Bank of Texas (“BOKF”), Branch Banking and Trust
Company (“BB&T”), IBERIABANK (“Iberiabank”) and OneWest Bank, FSB (“OneWest”;
and together with BOKF, BB&T and Iberiabank, collectively, the “New Lenders”) to
become “Lenders” party to the Credit Agreement, as set forth herein.
     F. The Borrower has requested that the Credit Agreement be amended and
modified to replace the existing Schedule 2.1 to the Credit Agreement with the
updated Schedule 2.1 attached hereto as Annex II.
     G. Subject to the terms and conditions of this Amendment, the Lenders party
to the Credit Agreement immediately prior to the effectiveness of this
Amendment, the New Lenders,

 



--------------------------------------------------------------------------------



 



the Administrative Agent and the Issuing Bank have entered into this Amendment
in order to effectuate such amendments and modifications and increase the
Borrowing Base, and the Departing Lender, each Increasing Lender and each New
Lender have entered into this Amendment to effectuate such assignments and
assumptions, and in the case of the New Lenders, to join the Credit Agreement,
each as set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, the parties agree as follows:
     Section 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.
     Section 2. Amendment of Credit Agreement.
          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new defined terms in their appropriate alphabetical order:
“ “2011 Senior Notes” means those certain senior unsecured notes issued by the
Borrower in an aggregate principal amount of $300,000,000 on the date of
issuance thereof under the 2011 Senior Notes Indenture.”
“ “2011 Senior Notes Indenture” means that certain Third Supplemental Indenture
dated as of March 14, 2011 by and among Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., as trustee, and one or more Loan Parties, as
guarantors, and all related documentation entered into in connection therewith
pursuant to which the 2011 Senior Notes were issued, as the same may be amended,
restated, modified or supplemented from time to time.”
          (b) Section 1.1 of the Credit Agreement is hereby amended by replacing
the following defined terms in their entirety with the following:
“ “Indenture Debt Documents” means, individually and collectively, (i) the 2009
Senior Notes Indenture, (ii) the 2011 Senior Notes Indenture, (iii) any
Permitted Additional Notes Indenture and (iv) any documents related to or
delivered in connection with the issuance of any Permitted Refinancing
Indebtedness.”
“ “Permitted Additional Notes” means senior unsecured notes issued by the
Borrower from time to time after October 31, 2011; provided that (a) the final
maturity date of such senior unsecured notes shall not be earlier than 91 days
after the Maturity Date (as in effect on the date of issuance of such senior
unsecured notes); (b) such senior unsecured notes and any Permitted Additional
Notes Indenture under which such senior unsecured notes are issued contain
customary terms and conditions for senior unsecured notes of like tenor and
amount and do not contain any covenants, events or default or other provisions
(other than interest rate

2



--------------------------------------------------------------------------------



 



and redemption premiums) that, on the whole, are materially more onerous to the
Borrower and its Subsidiaries than those imposed by this Agreement; and (c) at
the time of and immediately after giving effect to each incurrence of such
Indebtedness, no Event of Default shall have occurred and be continuing.”

    “ “Permitted Refinancing Indebtedness” means Indebtedness (for purposes of
this definition, “new Indebtedness”) incurred in exchange for, or proceeds of
which are used to refinance, all or any portion of the 2009 Senior Notes, the
2011 Senior Notes or any Permitted Additional Notes (the portion refinanced, the
“Refinanced Indebtedness”); provided that (a) such new Indebtedness is in an
aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount of the Refinanced Indebtedness and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing;
(b) such new Indebtedness has a stated maturity and an average life no shorter
than the date that is 91 days after the Maturity Date; (c) such new Indebtedness
does not contain any covenants, events of default or other terms (other than
interest rate and redemption premiums) that, on the whole, are materially more
onerous to the Borrower and its Subsidiaries than those imposed by the
Refinanced Indebtedness; (d) the stated interest or coupon rate of such new
Indebtedness is reasonably acceptable to the Administrative Agent; and (e) no
Event of Default shall exist at the time of, or result from, the issuance of
such new Indebtedness. For the avoidance of doubt, that portion of any
Indebtedness initially issued as Permitted Additional Notes the proceeds of
which are used to call, redeem or repurchase 2009 Senior Notes or 2011 Senior
Notes and the principal amount of which is ultimately deducted from the
Borrowing Base adjustment pursuant to Section 2.8(d)(ii) shall constitute
Permitted Refinancing Indebtedness.”

          (c) Section 1.1 of the Credit Agreement is hereby amended by deleting
the following defined terms: “2004 Senior Notes”; and “2004 Senior Notes
Indenture”.
          (d) Section 2.8(d)(ii) is hereby amended by deleting the proviso and
replacing it in its entirety with the following:
“;provided, however, that if the Borrower delivers written notice to the
Administrative Agent concurrently with the issuance of any Permitted Additional
Notes that the Borrower intends to use all or a portion of the proceeds of such
Permitted Additional Notes to call, redeem or repurchase all or a portion of the
2009 Senior Notes or 2011 Senior Notes within thirty (30) days of the issuance
of such Permitted Additional Notes in accordance with Section 7.12(a), then the
outstanding principal amount of 2009 Senior Notes or 2011 Senior Notes to be
called, redeemed or repurchased (together with any 2009 Senior Notes and 2011
Senior Notes previously called, redeemed or repurchased prior to or after the
Closing

3



--------------------------------------------------------------------------------



 



Date) shall be deducted from the stated aggregate principal amount of Permitted
Additional Notes for purposes of the foregoing automatic Borrowing Base
reduction; provided further that the Borrowing Base shall be automatically
reduced further by $0.25 for every $1 of the aggregate outstanding principal
amount of any 2009 Senior Notes or 2011 Senior Notes, as applicable, that were
the subject of such call, redemption or repurchase but that have not been
redeemed or repurchased on or before the last day of such thirty (30) day
period.”
          (e) Section 7.3(f) is hereby deleted and replaced in its entirety with
the following:
“(f) unsecured Indebtedness of Borrower (and related Guaranty Obligations of the
Guarantors) outstanding under (i) the 2009 Senior Notes Indenture , provided
that the aggregate principal amount of any Indebtedness outstanding thereunder
shall not exceed $300,000,000 at any time, (ii) the 2011 Senior Notes, provided
that the aggregate principal amount of any Indebtedness outstanding thereunder
shall not exceed $300,000,000 at any time, (iii) any Permitted Additional Notes,
provided that the aggregate principal amount of any Indebtedness outstanding
thereunder, not including any amount used to call, redeem or repurchase 2009
Senior Notes or 2011 Senior Notes (which shall constitute Permitted Refinancing
Indebtedness) shall not exceed $300,000,000 at any time, and (iv) any Permitted
Refinancing Indebtedness”
          (f) Section 7.12(a) is hereby deleted and replaced in its entirety
with the following:
“(a) the Borrower may call, redeem or repurchase 2009 Senior Notes or 2011
Senior Notes at any time, provided that both before and after giving effect to
any such call, redemption or repurchase no Default or Event of Default shall
have occurred and be continuing and the Outstanding Amount shall not exceed,
after giving effect to any Credit Extension the proceeds of which are used (or
are intended to be used) to fund any portion of any such call, redemption or
repurchase, 66.6% of the Borrowing Base then in effect (provided that, for the
avoidance of doubt, the Borrower acknowledges that the Borrowing Base shall not
be increased as result of any such call, redemption or repurchase except to the
extent (if any) that the principal amount of the 2009 Senior Notes or 2011
Senior Notes redeemed or repurchased with the proceeds of Permitted Additional
Notes is netted against the principal amount of such Permitted Additional Notes
for purposes of any reduction in the Borrowing Base pursuant to
Section 2.8(d)(ii)); and”
          (g) The Credit Agreement is hereby amended by deleting the existing
Schedule 2.1 to the Credit Agreement and inserting in its place the text
contained in Annex II attached to this Amendment as the new Schedule 2.1 to the
Credit Agreement.

4



--------------------------------------------------------------------------------



 



          (h) The Credit Agreement is hereby amended by inserting at the end of
the existing Schedule 10.2 to the Credit Agreement the text contained in Annex
III attached to this Amendment.
     Section 3. BOKF, BB&T, Iberiabank and OneWest as Lenders.
          (a) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, each of BOKF, BB&T, Iberiabank and OneWest shall be deemed
automatically to have become a party to the Credit Agreement, shall have all the
rights and obligations, severally and not jointly, of a “Lender” under the
Credit Agreement and the other Loan Documents as if each were an original
signatory thereto, and shall agree, and does hereby agree, severally and not
jointly, to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents to which the Lenders are a party, in each
case, as if each were an original signatory thereto.
          (b) Each of BOKF, BB&T, Iberiabank and OneWest, severally and not
jointly, (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 5.5
thereof and most recently delivered pursuant to Section 6.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and the Credit
Agreement; (ii) agrees that is has independently and without reliance upon the
assignor or the Administrative Agent and based on such information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Amendment and the Credit Agreement (and that it will, independently and without
reliance upon the Administrative Agent, the Issuing Bank, the Arranger or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement); (iii) represents and warrants
that (1) its name set forth herein is its legal name, (2) it has the full power
and authority and the legal right to make, deliver and perform, and has taken
all necessary action, to authorize the execution, delivery and performance of
this Amendment, and any and all other documents delivered by it in connection
herewith and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Amendment, the Credit Agreement and the Loan
Documents, (3) no consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority, is required in connection herewith or
therewith, and (4) this Amendment constitutes its legal, valid and binding
obligation; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) appoints and authorizes the Issuing Bank to take such action as
letter of credit issuing bank on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Issuing Bank by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) represents and warrants
that under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
such New Lender hereunder or under any Loan Document, and no tax forms described
in Section 3.8 of the Credit Agreement are required

5



--------------------------------------------------------------------------------



 



to be delivered by such New Lender (or if required, such tax forms have been
delivered to the Administrative Agent as required under Section 3.8 of the
Credit Agreement).
          (c) Each of BOKF, BB&T, Iberiabank and OneWest hereby advises each
other party hereto that its respective address for notices and its respective
Lending Office shall be as set forth below its name on Schedule 10.2 to the
Credit Agreement (as amended hereby).
     Section 4. Redetermination of Borrowing Base.
          (a) The Borrowing Base shall be increased from $500,000,000 to
$550,000,000 from and after the Amendment Effective Date until the Borrowing
Base shall be otherwise redetermined in accordance with the Credit Agreement.
          (b) Both the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to clause (a) of this Section 3 constitutes the
regularly scheduled Borrowing Base redetermination for Fall 2011 (and shall not
constitute a discretionary redetermination of the Borrowing Base pursuant to
Section 2.8 of the Credit Agreement).
     Section 5. Fees. Promptly following the effectiveness of this Amendment,
the Borrower shall pay to the Administrative Agent for the account of each
(a) Increasing Lender a fee equal to 0.50% of the positive difference of
(i) each such Increasing Lender’s Percentage Share of the increased Borrowing
Base after giving effect to the increase in such Increasing Lender’s Percentage
Share pursuant to this Amendment, minus (ii) each such Increasing Lender’s
Percentage Share of the Borrowing Base immediately prior to the effectiveness of
this Amendment, and (b) New Lender a fee equal to 0.50% of each New Lender’s
Percentage Share of the Borrowing Base after giving effect to this Amendment.
     Section 6. Ratification. The Borrower hereby ratifies and confirms all of
the Obligations under the Credit Agreement (as amended hereby) and the other
Loan Documents, and, in particular, affirms that the terms of the Security
Documents secure, and will continue to secure, all Obligations, after giving
effect to this Amendment.
     Section 7. Effectiveness. This Amendment shall become effective on the
Amendment Effective Date upon satisfaction of all of the conditions set forth in
this Section 7:
(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent, each Increasing
Lender, the Departing Lender and each New Lender;
(b) The Borrower shall have delivered to the Administrative Agent on behalf of
each Increasing Lender that has requested a Note at least two Business Days
prior to the date hereof, a promissory note dated the Closing Date and payable
to each such Increasing Lender in a maximum principal amount equal to such
Increasing Lender’s Percentage Share after giving effect to this Amendment (as
shown on Annex II hereto) of $750,000,000 (which promissory note shall replace
and supersede the existing promissory note issued by the Borrower to such
Increasing Lender and the Departing Lender);

6



--------------------------------------------------------------------------------



 



(c) The Borrower shall have delivered to the Administrative Agent on behalf of
each New Lender that has requested a Note at least two Business Days prior to
the date hereof, a promissory note dated the Closing Date and payable to each
such New Lender in a maximum principal amount equal to such New Lender’s
Percentage Share after giving effect to this Amendment (as shown on Annex II
hereto) of $750,000,000;
(d) The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower; (ii) the Credit Agreement (as amended hereby) and each other Loan
Document constitute valid and legally binding agreements enforceable against the
Borrower and each other Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity, (iii) the representations and
warranties by the Borrower and the other Loan Parties contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof, and
(iv) no Default or Event of Default exists under the Credit Agreement or any of
the other Loan Documents.
     Section 8. Renewal and Continuation of Existing Loans. Upon the
effectiveness of this Amendment:
     (a) All of the Obligations outstanding under the Credit Agreement as of the
date of such effectiveness shall hereby be restructured, rearranged, renewed,
extended and continued under the Credit Agreement (as amended hereby) and all of
each Departing Lender’s Loans and L/C Obligations outstanding under the Credit
Agreement as of the date of such effectiveness shall hereby continue as Loans
and L/C Obligations of the New Lenders and Increasing Lenders outstanding under
the Credit Agreement (as amended hereby).
     (b) In connection herewith, each of the Departing Lenders (severally and
not jointly) hereby irrevocably sells, assigns, transfers and conveys without
recourse to such Departing Lender, and each of the Increasing Lenders and New
Lenders (severally and not jointly) hereby irrevocably purchases and assumes
without recourse to such Departing Lender, so much of the Aggregate Commitments
under, Loans outstanding under, and participations in Letters of Credit issued
pursuant to, the Credit Agreement such that the Percentage Share of each
Departing Lender and each Increasing Lender and each New Lender shall be as set
forth on Schedule 2.1 to the Credit Agreement (as amended hereby). The foregoing
assignments, transfers and conveyances are without recourse to the Departing
Lenders and without any warranties whatsoever by the Administrative

7



--------------------------------------------------------------------------------



 



Agent, the Issuing Bank or any Departing Lender as to title, enforceability,
collectibility, documentation or freedom from liens or encumbrances, in whole or
in part, other than the warranty of each Departing Lender (which each Departing
Lender hereby makes) that it has not previously sold, transferred, conveyed or
encumbered such interests.
     Section 9. Representations of Departing Lenders and Increasing Lenders.
Each Departing Lender (severally and not jointly) represents and warrants to the
Administrative Agent, each Increasing Lender, each New Lender and each other
Departing Lender that (1) it is the legal and beneficial owner of the
Commitments, Loans, L/C Obligations and other rights and obligations assigned
hereunder, free and clear of any adverse claim, (2) it has the power and
authority and the legal right to make, deliver and perform, and has taken all
necessary action, to authorize the execution, delivery and performance of this
Amendment and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Amendment, and no consent or authorization
of, filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith; and (3) this Amendment constitutes
the legal, valid and binding obligation of such Departing Lender. Each
Increasing Lender (severally and not jointly) represents and warrants to the
Administrative Agent, each other Increasing Lender, each New Lender and each
Departing Lender that (1) it has the power and authority and the legal right to
make, deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this Amendment and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Amendment, and no consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority, is required in connection herewith or
therewith; and (2) this Amendment constitutes the legal, valid and binding
obligation of such Increasing Lender. None of the Administrative Agent or the
Issuing Bank makes any representation or warranty to any Lender or assumes any
responsibility to any Lender, and no Lender makes any representation or warranty
to any other Lender or assumes any responsibility to any other Lender, in each
case, with respect to the financial condition of the Borrower or any of its
Affiliates or the performance by the Borrower or any of its Affiliates of their
respective obligations under the Loan Documents or assumes any responsibility
with respect to any statements, warranties or representations made the Borrower
or any of its Affiliates under or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document other than as expressly set forth above.
     Section 10. Waiver of Assignment Fee. The Administrative Agent hereby
waives any assignment fee that would otherwise be payable to it under the Credit
Agreement in connection with the assignments and assumptions contemplated
hereunder.
     Section 11. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 12. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Amendment”, “this
Note”, “this Mortgage”, “hereunder”, “hereof” or words of like import, referring
to such Loan Document, and each reference in each other Loan Document to “the
Credit Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement,

8



--------------------------------------------------------------------------------



 



the Notes, or the Mortgage or any of them, shall mean and be a reference to such
Loan Document, the Credit Agreement, the Notes, the Mortgage or any of them, as
amended or otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent or the Banks under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents and except as
otherwise modified by the terms hereof, the Credit Agreement and such other Loan
Documents shall remain in full force and effect; (c) this Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement; and (d) delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.
     Section 13. Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment
and First Amendment to Third Amended and Restated Credit Agreement to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

            BORROWER:

COMSTOCK RESOURCES, INC.,
a Nevada corporation
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President and
Chief Financial Officer     

S - 1



--------------------------------------------------------------------------------



 



           

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF MONTREAL, as Administrative Agent and Issuing Bank and Lender
      By:   /s/ JAMES V. DUCOTE         Name:   James V. Ducote        Title:  
Director     

S - 2



--------------------------------------------------------------------------------



 



           
BANK OF AMERICA, N.A., as Syndication
Agent and Lender
      By:   /s/ CHRISTOPHER T. RENYI         Name:   Christopher T. Renyi       
Title:   Vice President     

S - 3



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and Lender
      By:   /s/ MARK E. OLSON         Name:   Mark E. Olson        Title:  
Authorized Officer     

S - 4



--------------------------------------------------------------------------------



 



            COMERICA BANK, as Co-Documentation Agent
and Lender
      By:   /s/ JOHN S. LESIKAR         Name:   John S. Lesikar        Title:  
Assistant Vice President   

S - 5



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Co-Documentation Agent and Lender
      By:   /s/ WHITNEY RANDOLPH         Name:   Whitney Randolph       
Title:   Vice President   

         

S - 6



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /s/ WILLIAM A. PHILIPP         Name:   William A. Philipp       
Title:   Senior Vice President   

S - 7



--------------------------------------------------------------------------------



 



         

            BANK OF SCOTLAND, as a Lender
      By:   /s/ KAREN WEICH         Name:   Karen Weich        Title:   Vice
President   

S - 8



--------------------------------------------------------------------------------



 



         

           


CAPITAL ONE, N.A.,
as a Lender
      By:   /s/ NANCY M. MAK         Name:   Nancy M. Mak        Title:   Vice
President   

S - 9



--------------------------------------------------------------------------------



 



           


THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ JOHN FRAZELL         Name:   John Frazell        Title:  
Director     

S - 10



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ DOROTHY MARCHAND         Name:   Dorothy Marchand       
Title:   Senior Vice President   

S - 11



--------------------------------------------------------------------------------



 



         

            NATIXIS, as a Lender
      By:   /s/ LIANA TCHERNYSHEVA         Name:   Liana Tchernysheva       
Title:   Managing Director     

                  By:   /s/ DONOVAN BROUSSARD         Name:   Donovan Broussard 
      Title:   Managing Director   

S - 12



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ DARIA M. MAHONEY         Name:   Daria M. Mahoney       
Title:   Vice President   

S - 13



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Lender
      By:   /s/ GREGORY C. MAGNUSON         Name:   Gregory C. Magnuson       
Title:   Vice President   

S - 14



--------------------------------------------------------------------------------



 



         

            BOKF, NA, dba Bank of Texas,
as a Lender
      By:   /s/ MYNAN C. FELDMAN         Name:   Mynan C. Feldman       
Title:   Senior Vice President   

S - 15



--------------------------------------------------------------------------------



 



         

            IBERIABANK,
as a Lender
      By:   /s/ CAMERON D. JONES         Name:   Cameron D. Jones       
Title:   Vice President   

S - 16



--------------------------------------------------------------------------------



 



         

            BRANCH BANKING AND TRUST
COMPANY, as a Lender
      By:   /s/ RYAN K. MICHAEL         Name:   Ryan K. Michael        Title:  
Senior Vice President   

S - 17



--------------------------------------------------------------------------------



 



         

            ONEWEST BANK, FSB,
as a Lender
      By:   /s/ GRANT AHEARN         Name:   Grant Ahearn        Title:   EVP   

S - 18



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as a Lender
      By:   /s/ MATTHEW A. TURNER         Name:   Matthew A. Turner       
Title:   Vice President              By:   /s/ RICHARD HAWTHORNE         Name:  
Richard Hawthorne        Title:   Director     

S - 19



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT BY GUARANTORS
     Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Assignment and First Amendment to Third Amended and
Restated Credit Agreement dated as of October 17, 2011 (the “Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party and affirms that the
terms of its respective Guaranty guarantees, and will continue to guarantee, the
Obligations, after giving effect to the Amendment, and (iv) represents and
warrants that (a) no Default or Event of Default has occurred and is continuing,
(b) it is in full compliance with all covenants and agreements pertaining to it
in the Loan Documents, and (c) it has reviewed a copy of the Amendment.

            COMSTOCK OIL & GAS HOLDINGS, INC.
COMSTOCK OIL & GAS — LOUISIANA, LLC
COMSTOCK OFFSHORE, LLC
COMSTOCK OIL & GAS GP, LLC,
       By Comstock Resources, Inc., its sole member
COMSTOCK OIL & GAS, LP,
               By Comstock Oil & Gas GP, LLC,
       its general partner,
               By Comstock Resources, Inc., its sole member
     

            By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns       
Title:   Senior Vice President and
Chief Financial Officer     

            COMSTOCK OIL & GAS INVESTMENTS, LLC
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Manager   

S -20



--------------------------------------------------------------------------------



 



Annex I
Increasing Lenders

•   Bank of Montreal   •   Bank of America, N.A.   •   JPMorgan Chase Bank, N.A.
  •   Comerica Bank   •   Union Bank, N.A.   •   Regions Bank   •   Bank of
Scotland   •   Capital One N.A.   •   The Bank of Nova Scotia   •   Compass Bank
  •   Natixis   •   U.S. Bank National Association   •   SunTrust Bank

Annex I

 



--------------------------------------------------------------------------------



 



Annex II
SCHEDULE 2.1
COMMITMENT AMOUNTS
AND PERCENTAGE SHARES

                  Lender   Commitment Amount     Percentage Share  
Bank of Montreal
  $ 61,363,636.00       8.181818182 %
Bank of America, N.A.
  $ 57,272,727.00       7.636363636 %
JPMorgan Chase Bank, N.A.
  $ 57,272,727.00       7.636363636 %
Comerica Bank
  $ 57,272,727.00       7.636363636 %
Union Bank, N.A.
  $ 57,272,727.00       7.636363636 %
Regions Bank
  $ 53,181,818.00       7.090909091 %
Bank of Scotland
  $ 53,181,818.00       7.090909091 %
Capital One N.A.
  $ 53,181,818.00       7.090909091 %
The Bank of Nova Scotia
  $ 43,636,364.00       5.818181818 %
Compass Bank
  $ 43,636,364.00       5.818181818 %
Natixis
  $ 43,636,364.00       5.818181818 %
U.S. Bank National Association
  $ 43,636,364.00       5.818181818 %
SunTrust Bank
  $ 43,636,364.00       5.818181818 %
BOKF, NA dba Bank of Texas
  $ 20,454,545.00       2.727272727 %
Branch Banking and Trust Company
  $ 20,454,545.00       2.727272727 %
IBERIABANK
  $ 20,454,545.00       2.727272727 %
OneWest Bank, FSB
  $ 20,454,545.00       2.727272727 %
Total
  $ 750,000,000.00       100.00000000 %

Annex II

 